Title: From Thomas Jefferson to Francis Willis, 15 July 1796
From: Jefferson, Thomas
To: Willis, Francis


                    
                        Dear Sir
                        Monticello July 15. 96.
                    
                    I was happy to recieve your favor by your son and happier to recieve him, and to learn that you are in good health. I find by his conversation that he has a fund of information which at his time of life must promise the best success: and should have thought him a valuable acquisition to our neighborhood. But the gr[ound?] had been occupied before the death even of Doctr. Gilmer, by a gentleman so much esteemed as to have got the better of all competition. We are now in consultation to find some other advantageous position for Doctr. Willis in this quarter of the country. The success as yet uncertain. He found me absorbed in my farming, for I am become a monstrous farmer. But my hills are too rough ever to please the eye, and as yet unreclaimed from the barbarous state in which the slovenly business of tobacco making had left them. They at least promise me enough to do as long as I can expect to retain the active dispositions of life.—It is too soon for us as yet to despair of a rendezvous but in the valley of Jehosaphat. I had rather flatter myself with seeing you here, or visiting you in Glocester. Among the reveries in which I indulge myself, one is to pass my winters in Norfolk or some such place, where I may find sun and society, the true comforts of that season. My vibrations would in that case certainly carry me through Gloucester. I make no calculations of time and chance upon this subject lest they should bring into question the practicability of the scheme. I had rather cherish the hope, whether well or ill founded, of assuring you some day in person of the sentiments of sincere and constant esteem with which I am, my dear Sir Your affectionate friend & servt
                    
                        Th: Je[fferson]
                    
                    
                    
                        P.S. Doctr. Willis promises to send me some of the cow-pea, a great desideratum in my plan of farming. I will sollicit your attention as well as his to it.
                    
                